Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 20190058896 A1).
Re claim 1, Huang discloses a method of decoding an image, the method comprising: 
deriving motion information for bidirectional prediction of a current block, based on an inter mode pre-defined in an image decoding apparatus (Huang: paragraph [0048], Bi-directional prediction may be enabled when the current block is coded in affine Merge mode, Merge mode, AMVP mode or any combination thereof; Fig. 6, step S610); and 
performing inter prediction on the current block based on the motion information (Huang: Fig. 6, steps S606 and S608), 
wherein, according to the pre-defined inter mode, the motion information for the bidirectional prediction is adjusted to motion information for unidirectional prediction (Huang: paragraph [0048], only uni-directional prediction is allowed for blocks coded in affine Inter mode to reduce the system complexity; Fig. 6, steps S602 and S604).
Re claim 4, Huang discloses that, when the pre-defined inter mode is a merge mode, the deriving of the motion information comprises: 
constructing a merge candidate list of the current block (Huang: paragraph [0004], Merge candidate list is constructed by motion information of spatially and temporally neighboring blocks of the current block; Fig. 3, step S304); and 
deriving motion information of the current block from the merge candidate list (Huang: Fig. 3, steps S306 and S308), and 
wherein the merge candidate list includes at least one of a spatial merge candidate, a temporal merge candidate, or a combined merge candidate (Huang: paragraph [0004], Merge candidate list is constructed by motion information of spatially and temporally neighboring blocks of the current block).
Re claim 5, Huang discloses that, when the pre-defined inter mode is an affine mode, the deriving of the motion information comprises: 
generating a candidate list consisting of affine candidates of the current block (Huang: paragraph [0046], If a current block is coded in affine Inter mode, a candidate list is constructed using neighboring valid coded blocks); 
deriving a control point vector of the current block based on the candidate list and a candidate index (Huang: paragraph [0046]); and 
deriving a motion vector of the current block based on the control point vector of the current block (Huang: paragraph [0014], If the affine candidate is selected to encode or decode the current block, the encoder or decoder derives an affine motion model according to the affine motion vectors of the affine candidate, and encodes or decodes the current block by locating a reference block in a current reference picture according to the affine motion model).
Re claim 6, Huang discloses that the affine candidates include at least one of a spatial candidate, a temporal candidate, or a configured candidate (Huang: paragraph [0014], the affine motion vectors are derived from one or more neighboring coded blocks).

Allowable Subject Matter
Claims 2, 3, and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482